Citation Nr: 0614402	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-30 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for exostosis of the right 
fibula, to include traumatic arthritis, currently 10 percent 
disabling.


REPRESENTATION

Appellant represented by:  Disabled American Veterans	


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1969.  This matter comes on appeal from a November 
2003 decision by the Columbia VA Regional Office. The 
evaluation assigned for the disability at issue was increased 
from noncompensable to 10 percent in that rating action.


FINDING OF FACT

Manifestations of an exostosis of the right fibula include 
limitation of motion, traumatic degenerative changes, and 
complaints of severe right knee pain and tenderness, not 
fully explained on an orthopedic basis.


CONCLUSION OF LAW

A  rating greater than 10 percent for an exostosis of the 
right fibula, to include traumatic arthritis, is not 
warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.71a, Code 5010 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).   

Although the RO did not initially consider the veteran's 
claim under the VCAA and applicable regulations, VA has made 
all reasonable efforts to assist the veteran in the 
development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
October 2003, the veteran was notified of the information and 
evidence needed to substantiate and complete his claim, of 
what part of that evidence he was to provide, and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically refer to the 
"fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  The October 2003 letter 
advised the veteran to let VA know if there is evidence or 
information that he thought would help support his claim. 

It is noted that the original rating decision on appeal was 
in November 2003.  Notice fully complying with the provisions 
of the VCAA was provided to the veteran in October 2003.  
Therefore, the veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available post-service VA and private 
medical records identified by the veteran.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  A VA examination 
addressing the disability at issue was completed in October 
2003. For the reasons set forth above, and given the facts of 
this case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).


Legal Criteria

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 (2002).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A claim placed in appellate status by disagreement with the 
initial rating award and not yet ultimately resolved, as is 
the case with the claim herein at issue, is an original 
claim as opposed to a new claim for increase.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based 
on the facts found, a practice known as "staged" ratings.  
Id.  

The United States Court of Appeals for Veterans Claims 
(Court) has held consideration should be given to functional 
loss due to pain as provided in 38 C.F.R. § 4.40.  The Court 
noted 38 C.F.R. § 4.40 required a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); Johnston v. 
Brown, 10 Vet. App. 80 (1997).  In DeLuca v. Brown, 8 Vet. 
App. 202 (1995) the Court held that diagnostic codes based 
solely on range of motion do not subsume 38 C.F.R. § 4.40 or 
4.45.  They ruled that 38 C.F.R. § 4.14 which forbids 
pyramiding does not rule out consideration of higher ratings 
based on a greater limitation of motion due to pain on use 
including during flare-ups.  The Court ordered the Board to 
apply the provisions of 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint in increased ratings cases.  

Functional loss due to pain can also limit range of motion.  
See 38 C.F.R. § 4.40 (2002); DeLuca, 8 Vet. App. at 205; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991); see 
also 38 C.F.R. §§ 4.45, 4.59.  In Schafrath, the Court noted 
that Section 4.40 recognizes that "functional loss" may be 
caused by pain "on use" or a "limitation of flexion" and 
that functional loss caused by either factor should be 
compensated at the same rate.

A knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).

Evidence of dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint 
will result in the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The 
symptomatic removal of semilunar cartilage will result in a 
10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2005).

Limitation of flexion of a leg is rated zero percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2005).

Limitation of extension of a leg is rated zero percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, and 30 percent when 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2005).

38 C.F.R. § 4.71, Plate II (2005), reflects that normal 
flexion and extension of the knee is from 0 to 140 degrees.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Id.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Id.  
Arthritis due to trauma and substantiated by X-ray findings 
is rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.

General Counsel for VA, in an opinion dated July 1, 1997, 
(VAOPGCPREC 23-97), held that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Code 5003, which provides for the presence of 
arthritis, and Diagnostic Code 5257 which provides for 
instability.  General Counsel stated that when a knee 
disorder is already rated under Diagnostic Code 5257 based 
upon instability of the knee, the veteran may also be 
entitled to a separate rating for arthritis if the veteran 
has limitation of motion which at least meets the criteria 
for a zero-percent rating under Diagnostic Code 5260 (flexion 
limited to 60 degrees or less) or Diagnostic Code 5261 
(extension limited to 5 degrees or more).  If the veteran 
does not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.  General 
Counsel in VAOGCPREC 9-98 held that a separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 
104 F. 3d 1328, 1331 (Fed. Cir. 1997).  Where additional 
disability is shown, a veteran rated under 5257 can also be 
compensated under 5003 and vice versa.


Analysis

The veteran essentially contends that the10 percent schedular 
evaluation assigned for the service-connected exostosis of 
the right fibula does not adequately reflect his degree of 
impairment. In reaching its decision, the Board has taken 
into account all of the pertinent evidence of record, to 
include service medical records, the reports of a VA 
examinations conducted in December 1970, November 1972, and 
October 2003, VA outpatient treatment records dated through 
November 2004, and the transcript of a personal hearing held 
at the RO in October 2005.

The report of the October 2003 VA examination indicates that 
the veteran was a poor historian. The veteran was using a 
cane for support and claimed that pain medication offered him 
little relief. The examiner was able to elicit only 5 to 20 
degrees range of motion, although 60 degrees of flexion was 
noted when the veteran sat down. No instability, effusion, or 
crepitus was evident. The veteran claimed tenderness in all 
areas of the knee. X-rays revealed osteophytosis at the 
margin of the joint space. The examiner gave an assessment of 
pain syndrome of the right knee. He added that he could see 
no etiology for the veteran's complaints of pain due to his 
lack of cooperation. It was concluded that the veteran's pain 
was not entirely on an orthopedic basis, but rather more of a 
pain syndrome. Outpatient records reflect the veteran's 
complaints regarding his right knee, but fail to demonstrate 
findings referable to the service-connected exostosis of the 
right fibula to account for the severity of the reported 
symptoms. 

The current 10 percent evaluation is based on the x-ray 
finding of degenerative changes in the margin of the right 
knee joint with painful limitation of motion under Code 5010-
5003. The report of the October 2003 VA examination leaves 
little doubt that the veteran's subjective complaints and 
limited range of motion were greatly incompatible with the 
clinical findings. No instability, effusion, crepitus, or 
other indicia of functional impairment to warrant a higher or 
additional evaluation under a different diagnostic code was 
reported. Further, no medical opinion or other competent 
medical evidence to support the veteran's assertions to 
contrary have been submitted. 

The Board also hasconsidered assigning a higher rating for 
functional impairment due to pain, but concludes that it is 
not warranted given that there is no evidence of significant 
creadible loss of range of motion, deficits in motor 
strength, atrophy, or any indication that the veteran's femur 
disability plays an appreciable role in hindering his ability 
to ambulate, climb, bend, stoop, squat, and the like.  
38 C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Finally, the Board has considered the veteran's testimony 
concerning the problems he has experienced because of his 
right fibula condition. His testimony alone, however, is 
insufficient to support an initial award greater than 10 
percent.  Although it is undisputed that a lay person such as 
the veteran is competent to offer evidence as to facts within 
his personal knowledge, such as the occurrence of an in-
service injury, or symptoms, without the appropriate medical 
training or expertise, he is not competent to render an 
opinion on a medical matter, such as, in this case, the 
extent of the functional impairment of the right fibula.  See 
Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 (1991).  
Hence, any lay assertions in this regard have limited 
probative value.

Accordingly, based on the assessment of the veteran's 
condition by the VA examiner and the remainder of the 
evidence of record, the Board concludes that there is no 
basis for an increase in the 10 percent evaluation now 
assigned for the exostosis of the right fibula. The evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Code 5201.


ORDER

An increased rating for exostosis of the right fibula, to 
include traumatic arthritis, is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


